DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-10, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda (US 5590038) in view of Freund (US 20030187787), and Zalewski et al. (US 6771981).
Re claim 2, Pitroda teaches:
A mobile communication device comprising: processing circuitry; transceiver circuitry coupled to the processing circuitry and configured to transmit and receive wireless signals (FIG. 1+ which teaches a UET card and col 9, lines 59+ which is radio frequency options to communicate to the CIU, and Pitroda teaches that some of the features can be incorporated directly into the card itself if the card can stay small enough); and a memory coupled to the processing circuitry and storing instructions, which when executed by the processing circuitry cause the mobile communication device to (FIG. 3+ wherein the card is interpreted to be programmed and/ or have software to operate): 
facilitate a user to provide first radio frequency identification (RFID) data and second RFID data (FIG. 12+ teaches the providing of a plurality of cards/ accounts, interpreted as first and second RFID data as it is data that is operable to be communicated by radio); 
receive a designation one of the first RFID data and the second RFID data and though silent to designating as default, the Examiner notes it would have been obvious that a particular account be designated as default by the user, such as a primary account they want to use, as the claims do not recite how such designation occurs and thus selecting a card via the display for subsequent use is interpreted as designating one as default data/ to be used data as it has been selected); 
and 
in response to determining that the mobile communication device is in the proximal presence of the RFID reader, transmit the one of the first RFID data and the second RFID data designated as the default RFID data to the RFID reader via the transceiver circuitry to emulate a passive RFID transponder (though silent to specifically reciting determining if the mobile communication device is within a proximal presence of an RFID reader by monitoring for probing signals of the RFID reader via the transceiver circuitry and emulating a passive transponder by monitoring and determining a probing/ reading signal, the Examiner notes it would have been obvious to do so as is conventional in the art for a card to respond to a read signal from a reader in order to provide information to the reader so as to complete a financial transaction, for example, as RFID/ radio frequency based wireless systems are taught by Pitroda and known in the art).
Nonetheless, Freund teaches a RFID token/ device used for an account transaction, can be linked with a plurality of accounts and have a default financial account set by the user for performing the transaction (paragraph [0040])+.
Before the invention was made, it would have been obvious to combine the teachings to have a default account for convenience, wherein it would have been obvious for default account to not require selection, as it is the default payment and thus without further input (selection) being required.  
	Though silent to without further input to emulative a passive transponder, Zalewski et al. teaches (col 2, lines 45+ and col 8, lines 13+, claim 4, FIG. 8 + showing hotel and car reservation, parking meter, fast food, grocery shopping, digital cash; thus plural data ) the use of RFID transponders responding to interrogation and not requiring an external source/ input (passive tags) which reads on the monitoring/ sensing of a probing read signal and responding to it.
Before the invention was made, it would have been obvious to combine the teachings in order to incorporate the well-known benefits of RFID communication (passive) including reduction of costs and complexity, by deriving power from the interrogation signal and communicating back to the interrogator using such a signal, as opposed to a battery source (active) or additional inputs from the user.  The teachings are interpreted to read on “emulate a passive transponder” in that it is read and data is provided to the reader.  Further “to emulate” is an intended use that is not drawn to the structure of the apparatus and is not patentably distinguishing, and as the prior art reads upon transmitting the data to the reader, it structurally reads on the claim clause.
Re claim 3, the Examiner notes that as “emulate a passive RFID transponder” has not been specified, the Examiner notes that selecting an account and communicating it to the reader/ interrogator is interpreted as emulating a passive transponder.  As discussed above, selecting a particular card to use from the plurality of cards/ data types available, as discussed above, is interpreted as selecting a data for its transmission.
Re claim 4, the Examiner notes that though silent to specifically reciting associating a protocol with the first and second data, the Examiner notes that the user, by inputting the data that is communicated via radio, and its subsequent selection for a radio based communication, the data becomes associated with a protocol via its communication via a protocol, wherein the use of a protocol for wireless communication is an obvious expedient in order to comply with standards for transaction processing.  
Re claim 5, this has been discussed above re claim 4, wherein selecting an account and communicating via radio associates data with the protocol that is used to communicate it through the actual communication, in order to comply with protocols and standards for wireless transaction communications, as known in the art.
Re claim 6, the limitations have been discussed above.
Re claim 7, Freund teaches that the RFID device can be linked/embedded/ connected to a mobile telephone such that the token is a radio frequency device, specifically an RFID, especially an active device such as a mobile phone (claim 2-3) .  Though silent to voice calls, it would have been obvious that integration into a mobile phone device would provide the mobile phone capable of voice calls as claimed, and is obvious to combine for convenience, additional functionality, etc.
Re claim 8, the limitations have been discussed above, wherein the sending of the data is interpreted to be performed in a protocol, and thus the selection  (user input) associates the data with the protocol used for its communication.
Re claim 9, this has been discussed above, wherein the selection of an account to be communicated via radio, associates the vendor (card company) with a protocol as a protocol is used for communication. 
Re claim 10, the limitations have been discussed above.
Re claim 11, the limitations have been discussed above re claim 7.
Re claim 13, Pitroda teaches receiving the data from an external device (col 15, lines 11+ which teaches registering a card).  
Claims 2-3, 7, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda et al./ Freund/ Zalewski et al., as discussed above, in view of Creamer et al. (US 20040143550).
The teachings of Pitroda et al./ Freund/ Zalewski et al. are silent to the mobile communication device having the ability to transmit and receive voice calls. Freund teaches the RFID token can be integrated into a cellular phone or PDA or active device.
Nonetheless, Creamer et al. teaches that electronic wallets are known to be implemented within cellular telephones, thus obviating the recited voice calls.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda/ Freund/  Zalewski, as discussed above, in view of Gangi (US 7349885).
Re claim 12, the teachings of Pitroda/ Freund/ Zalewski have been discussed above including a screen/ display but it silent to a user interface for manual entry of the first and second data via an interface.
Gangi, in the analogous art of card consolidation, teaches such limitations, via a wallet consolidator that comprises RF input and output capabilities  (abstract) and has an interface / display for entry of data, which can include a keypad 150 for entry of card data (alternative to the stripe reader/writer).
Before the invention was made, it would have been obvious to combine the teachings for ease of entry and usability for the user.  
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda/ Freund/ Zalewski/ Creamer et al., as discussed above, in view of Gangi (US 7349885).
Re claim 12, the teachings of Pitroda/ Freund/ Zalewski/ Creamer et al. have been discussed above including a screen/ display but it silent to a user interface for manual entry of the first and second data via an interface.
Gangi, in the analogous art of card consolidation, teaches such limitations, via a wallet consolidator that comprises RF input and output capabilities  (abstract) and has an interface / display for entry of data, which can include a keypad 150 for entry of card data (alternative to the stripe reader/writer).
Before the invention was made, it would have been obvious to combine the teachings for ease of entry and usability for the user.  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Applicant has provided prior art rejections for the new claims above.
The Examiner notes that the claims (independent)  do not explicitly recite that the user manually inputs the first and second data into the mobile device using a user interface of the device and from that user interface designates one of the data as the default data and defines default data as data that is automatically transmitted to the reader in response to reception of the probing signal and without further input from the user, and does not recite selecting a specific RFID protocol, wherein an RFID protocol defines communication related specifications for the mobile terminal.  The claims do not require selection of a protocol from a list of possible protocols and the claims do not require that the RFID data  input by a user is communicated via RFID means.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887